Exhibit 10.14

This instrument prepared by:

Ray D. Gibbons, Esq.

Gibbons Graham LLC

100 Corporate Parkway

Suite 125

Birmingham, Alabama 35242

LEASEHOLD DEED OF TRUST / DEED OF TRUST AND SECURITY AGREEMENT

THIS INSTRUMENT ALSO IS A UNIFORM COMMERCIAL CODE FINANCING STATEMENT WHICH IS
BEING FILED AS A FIXTURE FILING IN ACCORDANCE WITH T.C.A. § 47-9-502. EACH
BORROWER IS THE RECORD OWNER OF THE LAND OWNED BY SUCH BORROWER. THE COLLATERAL
DESCRIBED HEREIN IS OR IS TO BECOME FIXTURES ON THE REAL ESTATE DESCRIBED
HEREIN. THE NAMES AND ADDRESSES OF THE DEBTORS (“BORROWERS” HEREIN) AND SECURED
PARTY (“BANK” HEREIN) ARE LISTED IN THE PREAMBLE OF THIS DEED OF TRUST.

THIS LEASEHOLD DEED OF TRUST / DEED OF TRUST AND SECURITY AGREEMENT (this “Deed
of Trust”) is made and entered into as of July 10, 2013, by CHP KNOXVILLE PLAZA
A MOB OWNER, LLC, a Delaware limited liability company (“Plaza A Borrower”), CHP
KNOXVILLE PLAZA B MOB OWNER, LLC, a Delaware limited liability company (“Plaza B
Borrower”), CHP CENTRAL WING ANNEX MOB OWNER, LLC, a Delaware limited liability
company (“Central Wing Annex Borrower”), and CHP JEFFERSON COMMONS CONDO MOB
OWNER, LLC, a Delaware limited liability company (“Jefferson Commons Borrower”),
all of whose address is c/o CNL Healthcare Properties, Inc., 450 South Orange
Avenue, Orlando, Florida 32861, Attention: Joseph T. Johnson and Holly J. Greer
(Plaza A Borrower, Plaza B Borrower, Central Wing Annex Borrower and Jefferson
Commons Borrower sometimes hereinafter referred to collectively as the
“Borrowers” and each singularly as a “Borrower”), in favor of William L.
Rosenberg, of Davidson County, Tennessee (the “Trustee”), said term referring
always to the named Trustee and his/her successors in trust, for the use and
benefit of REGIONS BANK, an Alabama banking corporation, whose address is 1900
5th Avenue North, Regions Center, 14th Floor, Birmingham, Alabama 35203,
Attention: Healthcare Banking Group (the “Bank”). Any capitalized term used
herein but not defined shall have the meaning ascribed to such term in that
certain Credit Agreement of even date herewith among Borrowers and Bank (as
amended from time to time, the “Credit Agreement”).

MAXIMUM PRINCIPAL INDEBTEDNESS FOR TENNESSEE RECORDING TAX PURPOSES IS
$38,609,025.00

W I T N E S S E T H:

WHEREAS, Borrowers are justly indebted to Bank in the principal amount of
Thirty-Eight Million Six Hundred Nine Thousand Twenty-Five and No/100 Dollars
($38,609,025.00), or such portion thereof as has been disbursed from time to
time under the provisions of the



--------------------------------------------------------------------------------

Credit Agreement, such indebtedness being evidenced by the Note, and payable to
Bank with interest thereon as provided for in the Credit Agreement; and

WHEREAS, Borrowers desire to secure the Obligations, including, but not limited
to, the obligations to pay the principal of and interest on the Note in
accordance with the respective terms thereof or of the Credit Agreement,
including any and all extensions, modifications, and renewals thereof and
substitutions therefor, and to pay, repay or reimburse Bank for all amounts
owing under any of the Loan Documents, including all Indemnified Losses and
Default Costs.

NOW, THEREFORE, for and in consideration of Bank making the Loan and to secure
the prompt payment and performance of the Obligations, each Borrower does hereby
irrevocably and unconditionally grant, bargain, sell, convey, transfer, assign,
warrant and set over to the Trustee and the Trustee’s successors, substitutes
and assigns forever, in trust, with power of sale and right of entry and
possession, for the benefit of Bank, all of such Borrower’s Interest in and to
the following described land and interests in land, estates, easements, rights,
improvements, personal property, fixtures, equipment, furniture, furnishings,
appliances and appurtenances, whether now owned or hereafter acquired, and
including replacements and additions thereto (herein referred to collectively as
the “Mortgaged Property”):

(a) All of those certain tracts, pieces or parcels of land, and interests in
land, located in the Counties of Knox and Jefferson in the State of Tennessee,
more particularly described in Exhibits A-1 through A-4 attached hereto and by
this reference made a part hereof (the “Land”);

(b) All buildings, structures and improvements of every nature whatsoever now or
hereafter situated on the Land, and all gas and electric fixtures, radiators,
heaters, engines and machinery, boilers, ranges, elevators and motors, plumbing
and heating fixtures, carpeting and other floor coverings, water heaters,
awnings and storm sashes, and cleaning apparatus which are or shall be attached
to said buildings, structures or improvements, and all other furnishings,
furniture, fixtures, machinery, equipment, appliances, vehicles and personal
property of every kind and nature whatsoever now or hereafter owned by any
Borrower and located in, on or about, or used or intended to be used with or in
connection with the construction, use, operation or enjoyment of the Mortgaged
Property, including all extensions, additions, improvements, betterments,
renewals and replacements, substitutions, or proceeds from a permitted sale of
any of the foregoing, and all building materials and supplies of every kind now
or hereafter placed or located on the Land (collectively the “Improvements”),
all of which are hereby declared and shall be deemed to be fixtures and
accessions to the Land and a part of the Mortgaged Property as between the
parties hereto and all Persons claiming by, through or under them, and which
shall be deemed to be a portion of the security for the indebtedness herein
described and to be secured by this Deed of Trust;

(c) All easements, rights of way, strips and gores of land, vaults, streets,
ways, alleys, passages, sewer rights, waters, water courses, water rights and
powers, minerals, flowers, shrubs, crops, trees, timber and other emblements now
or hereafter located on the Land or under or above the same or any part or
parcel thereof, and all ground leases, estates, rights, titles, interests,
privileges, liberties, tenements, hereditaments and appurtenances, reversions,
and remainders whatsoever, in any way belonging, relating or appertaining to the
Mortgaged

 

2



--------------------------------------------------------------------------------

Property or any part thereof, or that hereafter shall in any way belong, relate
or be appurtenant thereto, whether now owned or hereafter acquired by any
Borrower;

(d) All rents, issues, profits, revenues and proceeds from any sale or other
disposition of the Mortgaged Property, or any part thereof, from time to time
accruing (including without limitation all payments under leases, ground leases
or tenancies, proceeds of insurance, condemnation payments, tenant security
deposits and escrow funds), and all of the estate, right, title, interest,
property, possession, claim and demand whatsoever at law, as well as in equity,
of any Borrower of, in and to the same;

(e) All leases (whether presently existing or hereafter made, whether written or
verbal, and including any agreement for the letting of or for the use or
occupancy of any part of the Mortgaged Property (collectively, the “Assigned
Leases”), including each modification, extension, renewal and guaranty thereof),
rents, issues, profits, revenues and proceeds from any sale, lease or other
disposition of the Mortgaged Property, or any part thereof, from time to time
accruing (including without limitation all payments under leases, ground leases
or tenancies, proceeds of insurance, condemnation payments, tenant security
deposits and escrow funds, and all claims and rights to the payment of money at
any time arising in connection with any rejection or breach of any lease under
Bankruptcy Law, including, without limitation, all the rents, issues, and
profits now due and which may hereafter become due under or by virtue of the
Assigned Leases (collectively, the “Rents”), together with all claims and rights
to the payment of money at any time arising in connection with any rejection or
breach of any of the Assigned Leases under Bankruptcy Law, including without
limitation, all rights to recover damages arising out of such breach or
rejection, all rights to charges payable by a tenant or trustee in respect of
the leased premises following the entry of an order for relief under the
Bankruptcy Law in respect of a tenant and all rentals and charges outstanding
under the Assigned Lease as of the date of entry of such order for relief, and
all of the estate, right, title, interest, property, possession, claim and
demand whatsoever at law, as well as in equity, of any Borrower of, in and to
the same;

(f) Plaza A Borrower’s leasehold estate and other interests of whatever kind,
nature or description, and all rights, title and interest pertaining thereto, if
any, under that certain Ground Lease dated April 13, 2004 between St. Mary’s
Health System, Inc. (as landlord), and Knoxville Equity Partners, LLC (as
tenant), (i) as amended pursuant to that certain First Amendment to Ground Lease
dated April 15, 2008 between St. Mary’s Health System, Inc. and Knoxville Equity
Partners, LLC, (ii) as assigned by Mercy Health Partners, Inc. (successor by
name change to St. Mary’s Health System, Inc.) to Knoxville HMA Holdings, LLC
pursuant to that certain Assignment and Assumption Agreement dated October 1,
2011, and (iii) as assigned by Knoxville Equity Partners, LLC to Plaza A
Borrower pursuant to the Plaza A Assignment Documents, and as otherwise amended
from time to time (the “Plaza A Ground Lease”);

(g) Plaza B Borrower’s leasehold estate and other interests of whatever kind,
nature or description, and all rights, title and interest pertaining thereto, if
any, under that certain Ground Lease dated December 12, 2007 between St. Mary’s
Health System, Inc. (as landlord), and Emory Development Partners, LLC (as
tenant), (i) as amended pursuant to that certain First Amendment to Ground Lease
dated April 15, 2008 between St. Mary’s Health System, Inc. and Emory
Development Partners, LLC, (ii) as amended pursuant to that certain Second
Amendment

 

3



--------------------------------------------------------------------------------

to Ground Lease dated October 27, 2008 between St. Mary’s Health System, Inc.
and Emory Development Partners, LLC, (iii) as assigned by Mercy Health Partners,
Inc. (successor by name change to St. Mary’s Health System, Inc.) to Knoxville
HMA Holdings, LLC pursuant to that certain Assignment and Assumption Agreement
dated October 1, 2011, and (iv) as assigned by Emory Development Partners, LLC
to Plaza B Borrower pursuant to the Plaza B Assignment Documents, and as
otherwise amended from time to time (the “Plaza B Ground Lease”);

(h) Central Wing Annex Borrower’s leasehold estate and other interests of
whatever kind, nature or description, and all rights, title and interest
pertaining thereto, if any, under that certain Air Rights Lease Agreement dated
March 27, 2003 between St. Mary’s Health System, Inc. (as landlord) and
Jefferson Equity Partners, LLC (as tenant), (i) as amended pursuant to that
certain First Amendment to Air Rights Lease dated October 8, 2003 between St.
Mary’s Health System, Inc. and Jefferson Equity Partners, LLC, (ii) as assigned
by Jefferson Equity Partners, LLC to Healthcare Equity Partners, LLC pursuant to
that certain Assignment and Assumption of Air Rights Lease dated October 28,
2003, (iii) as amended pursuant to that certain Second Amendment to Air Rights
Lease dated May 14, 2008 between St. Mary’s Health System, Inc. and Healthcare
Equity Partners, LLC, (iv) as assigned by Healthcare Equity Partners, LLC to Oak
Hill Partners, LLC pursuant to that certain Assignment and Assumption of Air
Rights Lease dated July 29, 2011, (v) as assigned by Mercy Health Partners, Inc.
(successor by name change to St. Mary’s Health System, Inc.) to Knoxville HMA
Holdings, LLC pursuant to that certain Assignment and Assumption Agreement dated
October 1, 2011, and (vi) as assigned by Oak Hill Partners, LLC to Central Wing
Annex Borrower pursuant to the Central Wing Annex Assignment Documents, and as
otherwise amended from time to time (the “Central Wing Annex Air Rights Lease”,
and together with the Plaza A Ground Lease and the Plaza B Ground Lease,
hereinafter referred to collectively as the “Ground Leases” and each singularly
as a “Ground Lease”); and

(i) All of the estate, right, title, interest, property, possession, claim and
demand whatsoever at law, as well as in equity, of each Borrower of, in and to
any of the foregoing.

TO HAVE AND TO HOLD the Mortgaged Property and all parts, rights, members and
appurtenances thereof, unto the Trustee, its successors and assigns, in trust
forever, for the benefit of Bank and the successors, successors-in-title and
assigns of Bank, forever; and each Borrower covenants that such Borrower is
lawfully seized and possessed of such Borrower’s Interest in the Mortgaged
Property as aforesaid and has good right to convey the same, that the same are
unencumbered except for those matters expressly set forth in Exhibits A-1
through A-4 hereto, and each Borrower does warrant and will forever defend the
title thereto against the claims of all Persons whomsoever, except as to those
matters set forth in said Exhibit B.

The Lien of this Deed of Trust automatically will attach to any further,
greater, additional or different estate, rights, titles or interests in or to
any of the Mortgaged Property at any time hereafter acquired by any Borrower by
whatsoever means and without any further action or filing or recording on the
part of any Borrower or Bank or any other Person.

 

4



--------------------------------------------------------------------------------

But this conveyance is made IN TRUST, with power of sale, to secure the
Obligations in accordance with the terms of the Loan Documents, including any
and all renewals, extensions and modifications thereof.

PROVIDED, HOWEVER, that should the Obligations be paid according to the tenor
and effect thereof, and should Borrowers have performed all covenants contained
in the Loan Documents and Bank shall not be obligated to extend further credit
to Borrowers, then this Deed of Trust shall be canceled and released of record.

It is understood and agreed that with respect to the representations, warranties
and covenants contained in this Deed of Trust, (i) such representations,
warranties and covenants are made by each Borrower with respect to itself and
not with respect to any other Borrower, and (ii) any representations, warranties
or covenants as to any particular Mortgaged Property are made by the Borrower
who is the owner of the applicable Mortgaged Property.

BORROWERS HEREBY COVENANT AND AGREE WITH BANK AS FOLLOWS:

ARTICLE I

1.01 Payment and Performance of Loan Documents. Borrowers will perform, observe
and comply with all the provisions hereof, and of each of the other Loan
Documents, including, but not limited to, the due and punctual payment by
Borrowers of the principal amount due under the Note, together with interest
thereon, and all other sums of money required to be paid by Borrowers pursuant
to any one or more of the Loan Documents, without any deductions, credits or set
offs whatsoever.

1.02 Ground Lease.

(a) Each Borrower shall promptly:

(1) Perform, observe and comply with all of the obligations, covenants and
agreements required to be performed, observed and complied with by the lessee
under the Ground Lease to which such Borrower is a party, and do all things
necessary to preserve and to keep unimpaired its rights thereunder;

(2) Notify Bank of any material default in the performance or observance of any
of the covenants or agreements on the part of such Borrower to be performed or
observed by such Borrower under the Ground Lease to which such Borrower is a
party, or the giving of any notice by the lessor under such Ground Lease to such
Borrower (A) claiming such a default, or (B) of such lessor’s intention to
exercise any remedy reserved to the lessor thereunder; and

(3) Cause a copy of each such notice given by such lessor to such Borrower to be
delivered to Bank.

(b) In addition to any insurance required pursuant to this Deed of Trust or any
other Loan Document, each Borrower will take out and continuously maintain in
effect, or cause

 

5



--------------------------------------------------------------------------------

to be taken out and thereafter continuously maintained in effect, the insurance
required to be maintained by the lessee under the Ground Lease to which such
Borrower is a party. All such insurance policies shall name as additional
insured Bank as its interest shall appear. All certificates evidencing the
insurance so required to be carried by the Ground Leases and this Deed of Trust
shall be deposited with Bank. Prior to the expiration or cancellation of any
such policy, Borrowers will furnish to Bank evidence satisfactory to Bank that
such policy has been renewed or replaced by another policy.

Each Borrower covenants, represents and warrants to Bank that so long as this
Deed of Trust remains unsatisfied, it will comply with all the obligations
required on its part to be performed under the Ground Lease to which such
Borrower is a party. In the event that any Borrower fails or refuses to perform
any of its obligations under the Ground Lease to which such Borrower is a party
following the expiration of any applicable grace or cure period, Bank may, but
shall not be obligated to, perform any and all such obligations of such Borrower
under such Ground Lease, including, but not limited to, the payment of any or
all rent and other sums due from such Borrower thereunder. Any costs or expenses
incurred by Bank in performing the obligations of any Borrower under the Ground
Lease to which such Borrower is a party, including any rent or other sums paid
by Bank, shall constitute part of the Obligations and shall be secured hereby.

(c) If any Borrower shall fail to perform, observe or comply with any of the
obligations, covenants or agreements required to be performed, observed or
complied with by it under the Ground Lease to which such Borrower is a party
following the expiration of any applicable grace or cure period, including,
without limitation, payment of all ground rent and other charges due thereunder,
Bank, after five (5) days’ written notice (except in emergencies or in
situations where a failure sooner to perform or observe the same may result in a
forfeiture under such Ground Lease) may, but shall not be obligated to, take
such action as is appropriate to cause such covenants, agreements or obligations
promptly to be performed, observed or complied with on behalf of such Borrower,
including, but not limited to, the payment of any or all rent and other sums due
from such Borrower thereunder, but no action so taken by Bank shall release any
Borrower from any of its obligations under this Deed of Trust. Upon receipt by
Bank from the lessor under any Ground Lease of any notice of default by the
applicable Borrower thereunder that has not been cured within any applicable
grace or cure period, Bank may rely thereon and take any such action as
aforesaid to cure such default even though the existence of such default or the
nature thereof may be questioned or denied by such Borrower or by any party on
behalf of such Borrower. Any costs or expenses incurred by Bank in taking any
action as provided for in this paragraph, including any rent or other sums paid
by Bank, shall constitute part of the Obligations and shall be secured hereby.

(d) No Borrower shall surrender its leasehold estate under the Ground Lease to
which such Borrower is a party, nor terminate or cancel the Ground Lease to
which such Borrower is a party, and Borrower shall not modify, change,
supplement, alter or amend in any material respect the Ground Lease to which
such Borrower is a party, either orally or in writing, and any attempt on the
part of any Borrower to exercise any such right without the consent of Bank
shall be null and void.

(e) The fee title to the properties demised by each Ground Lease and the
leasehold estate shall not merge, but always shall remain separate and distinct,
notwithstanding

 

6



--------------------------------------------------------------------------------

the union of such estates either in the lessor or in the lessee under such
Ground Lease or in a third party by purchase or otherwise.

(f) Each Borrower shall give Bank prompt notice of the commencement of any
arbitration or appraisal proceeding pursuant to the Ground Lease to which such
Borrower is a party. Bank shall have the right to intervene and participate in
any such proceeding and each Borrower shall confer with Bank and its attorneys
and experts and cooperate with them to the extent Bank deems reasonably
necessary for the protection of Bank. Upon the request of Bank, each Borrower
shall exercise all rights of arbitration or appraisal conferred upon it by the
Ground Lease to which such Borrower is a party. If at the time any such
proceeding shall be commenced, any Borrower shall be in default in the
performance or observance of any covenant or agreement contained in the Ground
Lease to which such Borrower is a party, or in this Deed of Trust, on the part
of such Borrower to be performed or observed, beyond any applicable grace
period, Bank shall have, and is hereby granted, the sole and exclusive right to
designate and appoint on behalf of such Borrower the arbitrator(s) or
appraiser(s) in such proceeding.

(g) Each Borrower shall use its reasonable efforts to obtain from the lessor
under the Ground Lease to which such Borrower is a party, and deliver to Bank,
within twenty (20) days after written request by Bank, a statement in writing
certifying that such Ground Lease is unmodified and in full force and effect (or
if modified, stating the modifications) and the dates to which the ground rent
and other charges, if any, have been paid in advance, and stating whether or
not, to the best knowledge of the signer of such certificate, such Borrower is
in default in the performance of any covenant or agreement contained in such
Ground Lease, and, if so, specifying each such default of which the signer may
have knowledge.

(h) Each Borrower, at least six (6) months prior to the last day upon which such
Borrower, as lessee under the Ground Lease to which such Borrower is a party,
may validly exercise any option to renew or extend the term of such Ground Lease
(but in no event earlier than permitted by the applicable Ground Lease),
(i) duly shall exercise such option, and (ii) shall give immediate notice
thereof to Bank; if such Borrower shall fail so to do, Bank shall have, and is
hereby granted, the irrevocable right to exercise any such option, either in its
own name and behalf, or in the name and behalf of such Borrower, as Bank shall
in its sole discretion determine.

(i) Each Borrower promptly shall notify Bank of any change in ground rent
payable by the lessee under the Ground Lease to which such Borrower is a party.

(j) In the event that any proceeds of insurance on any part of the Mortgaged
Property, or any proceeds of any award for the taking by eminent domain of any
part of the Mortgaged Property, shall be deposited with any Person pursuant to
the requirements of any Ground Lease, the applicable Borrower promptly shall
notify Bank of the name and address of such person and the amount so deposited.

1.03 Security Agreement. With respect to all personal property (the “Personal
Property”) constituting part of the Mortgaged Property that is subject to
Article 9 of the Uniform Commercial Code as enacted in the state where the Land
is situated (the “UCC”), this Deed of Trust is hereby made and declared to be a
security agreement encumbering each and every item

 

7



--------------------------------------------------------------------------------

or type of Personal Property listed herein or included herein as a part of the
Mortgaged Property, in compliance with the provisions of the UCC, and each
Borrower hereby grants to Bank a security interest in such Borrower’s Interest
in said items and personal property. Each Borrower hereby authorizes Bank to
file a financing statement or statements reciting this Deed of Trust to be a
security agreement affecting all of such Borrower’s Interest in said Personal
Property. The remedies for any violation of the covenants, terms and conditions
of the security agreement contained in this Deed of Trust, or otherwise in
respect of an Event of Default hereunder, shall be (a) as prescribed herein, or
(b) as prescribed by general Law, or (c) as prescribed by the specific statutory
consequences now or hereafter enacted and specified in the UCC, all at Bank’s
sole election. Borrowers agree that the filing of such financing statement(s) in
the records normally having to do with personal property shall not in any way
affect the agreement of Borrowers and Bank that everything used in connection
with the production of income from the Mortgaged Property or adapted for use
therein or that is described or reflected in this Deed of Trust, is, and at all
times and for all purposes and in all proceedings both legal or equitable, shall
be regarded as part of the real estate conveyed hereby regardless of whether
(i) any such item is physically attached to the Improvements, (ii) serial
numbers are used for the better identification of certain items capable of being
thus identified in an Exhibit to this Deed of Trust, or (iii) any such item is
referred to or reflected in any such financing statement(s) so filed at any
time. Similarly, the mention in any such financing statement(s) of the rights in
and to (A) the proceeds of any fire and/or hazard insurance policy, or (B) any
award in eminent domain proceedings for taking or for loss of value, or (C) any
Borrower’s interest as lessor in any present or future lease or rights to income
growing out of the use and/or occupancy of the Mortgaged Property, whether
pursuant to lease or otherwise, shall not in any way alter any of the rights of
Bank as determined by this instrument or affect the priority of Bank’s security
interest granted hereby or by any other recorded document, it being understood
and agreed that such mention in such financing statement(s) is solely for the
protection of Bank in the event any court shall at any time hold, with respect
to the foregoing items (A), (B), or (C), that notice of Bank’s priority of
interest, to be effective against a particular class of persons, must be filed
in the UCC records. This Deed of Trust may be filed as a financing statement in
any office where Bank deems such filing necessary or desirable and Borrowers
will promptly upon demand reimburse Bank for the costs therefor.

1.04 Use of Mortgaged Property. Each Borrower shall at all times operate the
Mortgaged Property owned by such Borrower as medical offices and related uses.
Borrowers shall not be permitted to alter or change the use of the Mortgaged
Property without the prior written consent of Bank.

1.05 Conveyance of Mortgaged Property. Except as otherwise expressly permitted
by the Credit Agreement, Borrowers shall not directly or indirectly encumber (by
Lien, junior mortgage, or otherwise), pledge, convey, transfer or assign any or
all of its interest in the Mortgaged Property, or any portion thereof, without
the prior written consent of Bank.

1.06 Acquisition of Collateral. Except as otherwise expressly permitted by the
Credit Agreement, Borrowers shall not acquire any Personal Property subject to
any Lien taking precedence over the Lien of this Deed of Trust.

 

8



--------------------------------------------------------------------------------

ARTICLE II

2.01 Events of Default. The term “Event of Default”, wherever used in this Deed
of Trust, shall mean an “Event of Default” as defined in the Credit Agreement.

2.02 Acceleration of Maturity. If an Event of Default shall have occurred and be
continuing, then the Obligations shall, at the option of Bank, immediately
become due and payable as provided in the Credit Agreement, and no omission on
the part of Bank to exercise such option when entitled to do so shall be
construed as a waiver of such right.

2.03 Rights and Remedies.

(a) If an Event of Default shall have occurred, then in addition to the rights
and remedies provided for under any other Loan Document or under applicable Law,
then at the option of Bank this Deed of Trust may be foreclosed in any manner
now or hereafter provided by Tennessee law, and to the extent provided or
allowed by Tennessee law, Trustee or its agent, at the request of Bank, may sell
the Mortgaged Property or any part of the Mortgaged Property at one or more
public sales, after having first given notice of the time, place and terms of
sale, as may be required by applicable Laws. At any such sale, Trustee may
execute and deliver to the purchaser a conveyance of the Mortgaged Property or
any part of the Mortgaged Property. Bank shall have the right to enforce any of
its remedies set forth herein without notice to Borrowers, except for such
notice as may be required by law. In the event of any sale under this Deed of
Trust by virtue of the exercise of the powers herein granted, or pursuant to any
order in any judicial proceedings or otherwise, the Mortgaged Property may be
sold as an entirety or in separate parcels and in such manner or order as Bank
or Trustee in its sole discretion may elect, and if Bank or Trustee so elects,
Bank may sell the personal property covered by this Deed of Trust at one or more
separate sales in any manner permitted by the UCC, and one (1) or more exercises
of the powers herein granted shall not extinguish or exhaust such powers, until
the entire Mortgaged Property is sold or the Obligations are paid in full. If
the Obligations are now or hereafter further secured by any chattel mortgages,
pledges, contracts of guaranty, assignments of lease or other security
instruments, Bank at its option may exhaust the remedies granted under any of
said security instruments or this Deed of Trust either concurrently or
independently, and in such order as Bank may determine.

(b) Said sale may be adjourned by Trustee, or its agent, and reset at a later
date without additional publication; provided that an announcement to that
effect be made at the scheduled place of sale at the time and on the date the
sale is originally set.

(c) In the event of any sale of the Mortgaged Property as authorized by this
Section, all prerequisites of such sale shall be presumed to have been
performed, and in any conveyance given hereunder all statements of facts, or
other recitals therein made, as to the non-payment or non-performance of the
Obligations or as to the advertisement of sale, or the time, place and manner of
sale, or as to any other fact or thing, shall be taken in all courts of law or
equity as prima facie evidence that the facts so stated or recited are true.

(d) If an Event of Default shall have occurred, Bank may, in addition to and not
in abrogation of the rights covered under Subparagraph (a) of this Section,
either with or

 

9



--------------------------------------------------------------------------------

without entry or taking possession as herein provided or otherwise, proceed by a
suit or suits in law or in equity or by any other appropriate proceeding or
remedy to pursue any other remedy available to it, all as Bank in its sole
discretion shall elect.

2.04 Purchase by Bank. Upon any foreclosure sale or sale of all or any portion
of the Mortgaged Property under the power herein granted, Bank may bid for and
purchase the Mortgaged Property and shall be entitled to apply all or any part
of the Obligations as a credit to the purchase price.

2.05 Borrower as Tenant Holding Over. In the event of any such foreclosure sale
or sale under the powers herein granted, any Borrower (if such Borrower shall
remain in possession) and all Persons holding under such Borrower shall be
deemed tenants holding over and shall forthwith deliver possession to the
purchaser or purchasers at such sale or be summarily dispossessed according to
provisions of Law applicable to tenants holding over.

2.06 Waiver of Appraisement, Valuation, Etc. Each Borrower agrees, to the full
extent permitted by law, that in case of a Default on the part of such Borrower
hereunder, neither such Borrower nor anyone claiming through or under such
Borrower hereunder will set up, claim or seek to take advantage of any
appraisement, valuation, stay, extension, homestead, exemption or redemption
laws now or hereafter in force, in order to prevent or hinder the enforcement or
foreclosure of this Deed of Trust, or the absolute sale of the Mortgaged
Property owned by such Borrower, or the delivery of possession thereof
immediately after such sale to the purchaser at such sale, and each Borrower,
for itself and all who may at any time claim through or under it, hereby waives
and renounces to the full extent that it may lawfully so do so, the benefit of
all such laws, and any and all right to have the assets subject to the security
interest of this Deed of Trust marshaled upon any foreclosure or sale under the
power herein granted. Without limiting the generality of the foregoing, this
waiver is intended to include a waiver of all homestead and exemption rights
provided for by the Constitution and the laws of the United States and of any
state, including but not limited to the equity of redemption and the statutory
right of redemption and all rights of each Borrower expressed in T.C.A. §
66-8-101, et seq., as the same may be amended from time to time.

2.07 Waiver of Homestead. Each Borrower hereby waives and renounces all
homestead and exemption rights provided for by the Constitution and the Laws of
the United States and of any state, in and to the Mortgaged Property as against
the collection of the Obligations, or any part thereof.

2.08 Leases. Bank, at its option, is authorized to foreclose this Deed of Trust
subject to the rights of any tenants of the Mortgaged Property, and the failure
to make any such tenants parties to any such foreclosure proceedings and to
foreclose their rights will not be, nor be asserted to be by any Borrower, a
defense to any proceeding instituted by Bank to collect the sums secured hereby.

2.09 Discontinuance of Proceedings. In case Bank shall have proceeded to enforce
any right, power or remedy under this Deed of Trust by foreclosure, entry or
otherwise, and such proceedings shall have been discontinued or abandoned for
any reason, or shall have been determined adversely to Bank, then in every such
case, Borrowers and Bank shall be restored to

 

10



--------------------------------------------------------------------------------

their former positions and rights hereunder, and all rights, powers and remedies
of Bank shall continue as if no such proceedings had occurred.

ARTICLE III

3.01 Successor Trustee. The powers of the Trustee hereunder may be exercised by
the Trustee named herein or any successor Trustee and in the event of the
resignation, death, incapacity, disability or removal of any Trustee hereunder
or in the event Bank for any reason may deem it appropriate, Bank may, by
instrument executed, acknowledged and recorded in the same Registry Office or
Offices as this Deed of Trust is recorded, designate and appoint one (1) or more
substitute Trustees in the place and stead of the Trustee, the substituted
Trustee(s) to thereupon be vested with all the powers, rights, authority and
duties vested in his predecessor.

3.02 Action by Trustee. The Trustee named herein shall be clothed with full
power to act when action hereunder shall be required, and to execute any
conveyance of the Mortgaged Property. In the event that the substitution of a
Trustee shall become necessary for any reason, the substitution of one trustee
in the place of those or any of those named herein shall be sufficient; however,
more than one Trustee may be named. The term “Trustee” shall be construed to
mean “Trustees” whenever the sense requires. Trustee is hereby released from all
obligations imposed by statute which can be waived. The necessity of the Trustee
herein named, or any successor in trust, making oath or giving bond, is
expressly waived.

3.03 Employment of Agents. The Trustee, or any one acting in his stead, shall
have, in his discretion, authority to employ all proper agents and attorneys in
the execution of this trust and/or in the conducting of any sale made pursuant
to the terms hereof, and to pay for such services rendered out of the proceeds
of the sale of the Mortgaged Property, should any be realized; and if no sale be
made or if the proceeds of sale be insufficient to pay the same, then Borrowers
hereby undertake and agree to pay the cost of such services rendered to said
Trustee. The Trustee may rely on any document believed by him in good faith to
be genuine. All money received by Trustee shall, until used or applied as herein
provided, be held in trust, but need not be segregated (except to the extent
required by law), and Trustee shall not be liable for interest thereon.

3.04 Indemnification of Trustee. If the Trustee shall be made a party to or
shall intervene in any action or proceeding affecting the Mortgaged Property or
the title thereto, or the interest of the Trustee or Bank under this Deed of
Trust, the Trustee and Bank shall be reimbursed by Borrowers, immediately and
without demand, for all costs, charges and attorneys’ fees incurred by him or
either of them in any such case, and the same shall be secured hereby as a
further Lien upon the Mortgaged Property.

3.05 Successors and Assigns. This Deed of Trust shall inure to the benefit of
and be binding upon Borrowers, Trustee and Bank and their respective heirs,
executors, legal representatives, successors, successors in title, and assigns.
Whenever a reference is made in this Deed of Trust to “Borrowers”, “Trustee” or
“Bank”, such reference shall be deemed to include a reference to the heirs,
executors, legal representatives, successors, successors in title and assigns of
Borrowers, Trustee or Bank, as the case may be, but shall not imply any
permission to make or permit any transfer which is otherwise prohibited. In the
event of the death, dissolution,

 

11



--------------------------------------------------------------------------------

absence, inability or refusal to act of Trustee, or for any other reason, Bank
at any time and from time to time shall have the right to name and appoint, by
instrument in writing recorded in the appropriate records in the office(s) in
which this Deed of Trust is recorded, a successor to execute this trust, who
shall be vested with all of the right, title, estate, powers, privileges and
duties of the above named Trustee without the necessity of any conveyance from
the above named Trustee or any successor.

3.06 Applicable Law. This Deed of Trust shall be interpreted, construed and
enforced according to the laws of the State of Tennessee without regard to that
state’s conflict of laws principles.

3.07 Notices. All notices provided for herein shall be given and deemed received
when given and received in accordance with the terms of the Credit Agreement.

3.08 Assignment. This Deed of Trust is assignable by Bank and any assignment of
this Deed of Trust by Bank shall operate to vest in the assignee all rights and
powers herein conferred upon and granted to Bank.

3.09 Future Advances. Upon request of Borrowers, Bank, at Bank’s option so long
as this Deed of Trust secures indebtedness held by Bank, may make future
advances to Borrowers. Such future advances, with interest thereon, shall be
secured hereby if made under the terms of this Deed of Trust or the other Loan
Documents, or if made pursuant to any other promissory note, instrument or
agreement stating that sums advanced thereunder are secured hereby.

3.10 Entire Agreement. THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

* * * * *

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this instrument has been duly executed and effective as of
the day and year first above written.

 

CHP KNOXVILLE PLAZA A MOB OWNER, LLC, a Delaware limited liability company By:  

/s/ Steven M. Wortman

  Steven M. Wortman, Senior Vice President CHP KNOXVILLE PLAZA B MOB OWNER, LLC,
a Delaware limited liability company By:  

/s/ Steven M. Wortman

  Steven M. Wortman, Senior Vice President CHP CENTRAL WING ANNEX MOB OWNER,
LLC, a Delaware limited liability company By:  

/s/ Steven M. Wortman

  Steven M. Wortman, Senior Vice President CHP JEFFERSON COMMONS CONDO MOB
OWNER, LLC, a Delaware limited liability company By:  

/s/ Steven M. Wortman

  Steven M. Wortman, Senior Vice President

 

13



--------------------------------------------------------------------------------

STATE OF FLORIDA

COUNTY OF ORANGE

PERSONALLY appeared before me, the undersigned authority, a Notary Public in and
for said County and State, Steven M. Wortman, with whom I am personally
acquainted, or proved to me on the basis of satisfactory evidence and who upon
oath, acknowledged himself to be the Senior Vice President of CHP Knoxville
Plaza A MOB Owner, LLC, a Delaware limited liability company, the within named
bargainor, and that he, as such officer, being authorized so to do, executed the
within instrument for the purposes therein contained, by signing the name of the
limited liability company by himself/herself as such officer.

WITNESS my hand and official seal at office in Orange County, Florida this 27th
day of July, 2013.

 

My Commission Expires:    

/s/ Tresa R. Bagwell

August 23, 2013

    Tresa R. Bagwell, Notary Public

STATE OF FLORIDA

COUNTY OF ORANGE

PERSONALLY appeared before me, the undersigned authority, a Notary Public in and
for said County and State, Steven M. Wortman, with whom I am personally
acquainted, or proved to me on the basis of satisfactory evidence and who upon
oath, acknowledged himself to be the Senior Vice President of CHP Knoxville
Plaza B MOB Owner, LLC, a Delaware limited liability company, the within named
bargainor, and that he, as such officer, being authorized so to do, executed the
within instrument for the purposes therein contained, by signing the name of the
limited liability company by himself/herself as such officer.

WITNESS my hand and official seal at office in Orange County, Florida this 27th
day of July, 2013.

 

My Commission Expires:    

/s/ Tresa R. Bagwell

August 23, 2013

    Tresa R. Bagwell, Notary Public

 

14



--------------------------------------------------------------------------------

STATE OF FLORIDA

COUNTY OF ORANGE

PERSONALLY appeared before me, the undersigned authority, a Notary Public in and
for said County and State, Steven M. Wortman, with whom I am personally
acquainted, or proved to me on the basis of satisfactory evidence and who upon
oath, acknowledged himself to be the Senior Vice President of CHP Central Wing
Annex MOB Owner, LLC, a Delaware limited liability company, the within named
bargainor, and that he, as such officer, being authorized so to do, executed the
within instrument for the purposes therein contained, by signing the name of the
limited liability company by himself/herself as such officer.

WITNESS my hand and official seal at office in Orange County, Florida this 27th
day of July, 2013.

 

My Commission Expires:    

/s/ Tresa R. Bagwell

August 23, 2013

    Tresa R. Bagwell, Notary Public

STATE OF FLORIDA

COUNTY OF ORANGE

PERSONALLY appeared before me, the undersigned authority, a Notary Public in and
for said County and State, Steven M. Wortman, with whom I am personally
acquainted, or proved to me on the basis of satisfactory evidence and who upon
oath, acknowledged himself to be the Senior Vice President of CHP Jefferson
Commons Condo MOB Owner, LLC, a Delaware limited liability company, the within
named bargainor, and that he, as such officer, being authorized so to do,
executed the within instrument for the purposes therein contained, by signing
the name of the limited liability company by himself/herself as such officer.

WITNESS my hand and official seal at office in Orange County, Florida this 27th
day of July, 2013.

 

My Commission Expires:    

/s/ Tresa R. Bagwell

August 23, 2013

    Tresa R. Bagwell, Notary Public

 

15



--------------------------------------------------------------------------------

EXHIBIT A-1

LEGAL DESCRIPTION

[Intentionally Omitted]

EXHIBIT A-2

LEGAL DESCRIPTION

[Intentionally Omitted]

EXHIBIT A-3

LEGAL DESCRIPTION

[Intentionally Omitted]

EXHIBIT A-4

LEGAL DESCRIPTION

[Intentionally Omitted]

EXHIBIT B

EXCEPTIONS

[Intentionally Omitted]